Lord, C. J.,
dissenting.—The facts stated in the application, and which are undisputed, must be taken as admitted and true. These facts show that the company was organized when the application was made, and how long prior thereto, and which entitled it to the benefit of the provisions of Sec. 19. (Misc. Laws, 668.) There is no pretense that any of the charges are exorbitant or unnecessary. The court simply makes an order of disallowance, upon the assumption that the whole matter lies within its absolute discretion. Upon the admitted facts, as disclosed by the record, it is difficult to perceive how this ruling can be upheld. The statute makes it the duty of the county courts to audit, allow and cause to be paid the necessary expenses of organized volunteer companies in their respective counties. The facts alleged are within the purview of the statute, and upon all fours in principle with the case of *382Mountain v. Multnomah, County, 8 Or. 473. In that case the court say: “ The petition was the only evidence before the county court, and it appears there was no controversy or dispute about the matters and things set out therein. It appears that the county court, after hearing the petition, made an order disallowing the whole of said account.” The account there was for the same identical matter as here. The court then, after citing the provisions of section 19, proceeds to say: “It will be seen by the provisions of this section, it is made the special duty, of the county courts to audit, allow, and cause to be paid, the necessary expenses of organized volunteer companies within their respective' counties.” Unless this case is to be overruled, it seems to me to be decisive of the facts here. I think, therefore, the judgment ought to be affirmed.